Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a non-provisional patent application filed on July 22, 2020. There are fourteen claims pending and fourteen claims under consideration. This is the first action on the merits. The present invention relates to 
certain deuterium substituted 9-fluoro-15-methy1-2,11,16,20,21,24-hexaazapentocy clo[16.5.2.07°,07-!?,07!5]pentac osane-1(24),7,9,11,18(25),19,22-heptaene-17-ones and stereoisomers thereof, and these deuterium-substituted compounds exhibit inhibition of Trk family protein tyrosine kinase and are useful for use in the treatment of pain, inflammation, cancers and certain infectious diseases, and these deuterium-substituted compounds have superior pharmacokinetic properties.  
Priority
U.S. Patent Application No. 16/964,069, filed on 7/22/2020 is a national stage entry of PCTCN2019/072833, filed on 1/23/2019, which claims foreign priority from 201810063754.X, filed on 1/23/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2020; April 27, 2021 and June 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-14 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of inhibiting wild-type and mutant Trk kinase receptor in vitro, by administering a compound or a pharmaceutically acceptable salt, a hydrate, a solvate, a steroisomer or an isotopic variant of Formula (Aa), does not reasonably provide enablement for extrapolation of the evidence and data disclosed to treat any disease mediated by condition of broad scope and unidentified etiology nor the use of a prodrug or crystal form thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to inhibit a wild-type and/or mutant Trk kinase receptor in vitro, by administering a compound or a pharmaceutically acceptable salt a hydrate or a solvate, a stereoisomer or an isotopic variant thereof of Formula (Aa), However, there is no working example of treating any wild-type and/or mutant Trk kinase mediated disorders, by administering a compound or a pharmaceutically acceptable salt or solvate of Formula (Aa), nor any prodrugs or crystal forms.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. There is no evidence that solvates of these compounds actually exist; if they did, they would have formed. Hence, applicants must show that solvates can be made, or limit the claims accordingly. 
The quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of 
	Morphological forms of the compound, or “polymorphs” are the ability of a substance to exist in two/more crystalline phases that have different arrangement and/or conformation of molecules in a crystal lattice.  
Screening of pharmaceuticals early on in drug discovery to find out all possible solid forms has significant connotations.  (Chawla et. al.; CRIPS 5(1); 2004; p. 9, col.2, para.1)  When designing formulations, it is imperative to know which crystal form of a drug is present at the various stages of a process.  “It may be possible that if one polymorph of an active pharmaceutical ingredient, or API, is responsible for activity, another form may be less active, inactive, toxic, or have some other properties of interest.” (Chawla et. al.; p. 9, col.2, para.3)  
Polymorphs can exhibit many types of differences in their physical properties such as a) packaging; b) thermodynamic; c) spectroscopic; d) kinetic; e) surface; and, f) mechanical properties.  (Chawla et. al.; See Table 1, p. 10)  These properties offer scientists the opportunity to manipulate bioavailability.  It is important to determine if 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	The scope of prodrugs is not adequately enabled or defined.  Applicants provide no guidance as how the compounds are made more active in vivo. The choice of a prodrug will vary from drug to drug. Therefore, more than minimal routine experimentation would be required to determine which prodrug will be suitable for the instant invention.  The application does not provide any guidance for one skilled in the art on how the prodrug is converted to active compounds, by what mechanisms and at what site the prodrug will be activated, what in vivo enzymes are likely involved in cleaving the protected group, etc. 
Applicants provide no reasonable assurance that any and all knownprodrugs will have the ability to regenerate in vivo to the instant compounds by one or more biological processes. It is not the norm that one can predict with any degree of accuracy a particular prodrug form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo. In re Wands, 8 USPQ2d 1400, factors such as direction or guidance are not seen in the specification. 
Many functional groups (eg. hydroxy, amino groups) present in drugs are capable at least in theory to being derivatized but determining what is an ester or prodrug (and what is not) requires knowledge of an intended effect (i.e. modification of an undesirable property in the parent drug-poor solubility, poor bioavailability, poor shelf-life) which is never identified by the specification.  
While the Applicant has demonstrated within the application how to make the compounds of Formula (Aa), the applicant has not shown any useful data or guidance that would define a particular polymorph that would be biologically active.  The applicant has inferred within the specification that any “morphological forms of the compound” would be acceptable.  This can clearly not be the case.  A contrasting example to this would be chloramphenicol palmitate (CAP). CAP exists in a form A and B.  The metastable “form B” of CAP has an eight-fold higher bioactivity than “form A.”  Yet if “form B” is administered to humans, it can cause potentially fatal side effects. (Chawla et. al.; p. 9-10).  Also a variety of dosage forms are available for pharmaceutical products. (Newman et. al.; p. 899, col.2, Box 1) A polymorph can affect the key solid-state parameters.  For example, the drug substance in a tablet formulation will be significantly different than those for an oral suspension or inhalation product.  (Newman et. al.; p. 898, col.2, Para.1)
	



	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed or preventive agents.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application, Additionally, .  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the thousands of deuterated compounds of the following formula (Aa): 

    PNG
    media_image1.png
    199
    266
    media_image1.png
    Greyscale

And their ability to treat a thus, the scope of claims is very broad.
Nature of the invention.  The nature of this invention relates generally to certain deuterium substituted 9-fluoro-15-methy1-2,11,16,20,21,24-hexaazapentocy clo[16.5.2.07°,07-!?,07!5]pentac osane-1(24),7,9,11,18(25),19,22-heptaene-17-ones and stereoisomers thereof, and these deuterium-substituted compounds exhibit inhibition of Trk family protein tyrosine kinase and are useful for use in the treatment of pain, inflammation, cancers and certain infectious diseases, and these deuterium-substituted compounds have superior pharmacokinetic properties.  
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews, et. al., WO 2011146336. 
The prior art of Andrews, et. al., teaches the non-deuterium enriched compound of Formula (Aa) as Example 33 on page 76 for the same use, to inhibit a Trk receptor:

    PNG
    media_image2.png
    282
    630
    media_image2.png
    Greyscale

This compound reads on the instant application but for there is no deuterated hydrogen atoms listed within the compound. Claim 1, while pointing out that at least one hydrogen atom must be deuterated, does not list any type of percentage of deuteration with regards to the hydrogen atoms. At present, the Examiner takes “official notice” that the natural abundance of deuterium in any particular hydrogen atom is approximately 0.015%, and thus at any moment a small percentage of the compound is deuterated. No new matter allowed. Appropriate correction is required.

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanda, et. al., WO 2017075107. 
The prior art of Nanda, et. al., teaches the non-deuterium enriched compound of Formula (Aa) as Examples 27 and 28 on page 262 for the same use, to inhibit a Trk receptor:

    PNG
    media_image3.png
    620
    618
    media_image3.png
    Greyscale

.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andrews, et. al., WO 2011146336 in view of Kushner, et. al., Canadian Journal of .
The instant application teaches the deuterium-enriched compound of Formula (Aa) seen below:

    PNG
    media_image1.png
    199
    266
    media_image1.png
    Greyscale

and compositions containing the same.
The prior art of Andrews, et. al., teaches the non-deuterium enriched compound of Formula (Aa) as Example 33 on page 76 for the same use, to inhibit a Trk receptor:

    PNG
    media_image2.png
    282
    630
    media_image2.png
    Greyscale

 	The prior art differs from the instant application in only one respect. The prior art teaches a compound of Formula (Aa), but does not teach a compound of Formula (Aa) with one or more hydrogens replaced with a deuterium atom or atoms.  

"The deuterated forms of drugs often have different actions than the protonated forms. Some deuterated drugs show different transport processes. Most are more resistant to metabolic changes, especially those changes mediated by cytochrome P450 systems. Deuteration may also change the pathway of drug metabolism ((metabolic switching).  Changed metabolism may lead to increased duration of action and lower toxicity."  

	Furthermore, Tung states,
“Deuterium offers a subtle, but sometimes powerful, medicinal chemistry tool that has received little attention to date in the context of new drugs. Selective deuteration retains biochemical potency and selectivity, but can sometimes enable substantial benefits to the overall pharmacological profile of the resulting compounds. When applied to compounds with well understood therapeutic utility, selective deuteration can be a unique risk-reduced approach to creating new chemical entity drugs that address significant unmet medical needs. Several companies are focused on deuteration as a business model and have received substantial funding to pursue the approach. With more deuterium-containing compounds entering clinical evaluation, it appears increasingly likely that the approach will succeed in producing important new medicines.”

Applying the suggestion to attempt deuterated products for better metabolic results of the Kushner and Tung references, to Andrews et. al., one of ordinary skill in the art would find it desirable to attempt to synthesize a variety of deuterated forms of the various compounds seen in the prior art reference, of which the compound of Formula (Aa) is included, in an attempt to find a compound that is more resistant to metabolic changes, in addition one might find a compound that has the desired effects of the prior art compound, but may have an increased duration of action and also exhibit lower toxicity. No new matter permitted. Appropriate correction is required.

Conclusion
	Claims 1-14 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699